Citation Nr: 1758027	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-46 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include schizophrenia, major depressive disorder (MDD), and depression not otherwise specified (NOS).

4.  Entitlement to service connection for a bilateral foot disability (other than bilateral pes planus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to April 1972, and from October 1973 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an October 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The rating decision did not specifically address any psychiatric disability other than PTSD.  Thus, as explained below, new and material evidence was required to reopen the claim before the Board may consider the claim for PTSD on the merits.  

In his July 2007 claim, the Veteran stated that he sought service connection for "right [and] left foot problems," and noted that he has permanent screws in both feet, and that he has been told they cannot be operated on any further.  The Veteran was previously denied service connection for two claims related to his feet: bilateral pes planus, and residuals of foot surgery, both feet.  The evidence of record indicates the Veteran is seeking to reopen both of these claims.  See May 2009 Notice of Disagreement (Veteran discusses both his pes planus and his foot surgery as being related to service).

In the May 2008 rating decision, the RO also denied a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In May 2009, the Veteran submitted a notice of disagreement in which he expressed disagreement only with the denial to reopen entitlement to service connection for posttraumatic stress disorder (PTSD), denial of service connection for a psychiatric disorder other than PTSD, denial to reopen entitlement to service connection for a bilateral foot disability, and denial of service connection for migraines.  Accordingly, the Veteran did not perfect an appeal of the denial of TDIU; thus, that decision is final, and that issue is not currently before the Board.

In the December 2009 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing.  In January 2013, the Veteran was notified by letter that he was scheduled for a Travel Board hearing in March 2013.  In March 2013, the Veteran contacted VA to reschedule the scheduled hearing because he was just released from the hospital.  In May 2013, the Veteran was notified by letter that his Travel Board hearing was rescheduled in July 2013 and reminded in a subsequent July 2013 letter.  The Veteran failed to appear for the July 2013 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, his request for a hearing was previously considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

In December 2013 and August 2014, the Board remanded the case for additional evidentiary development.  As part of the August 2014 Board remand, the Board found that new and material evidence had been received to reopen the Veteran's claims that are now currently on appeal.  The Board notes that as for a psychiatric disorder other than PTSD, new and material evidence is not necessary to reopen the claim as these additional disabilities were not addressed in the October 2005 decision.   See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The United States Court of Appeals for Veterans Claims (Court) has held that in the context of a claim for service connection for a psychiatric disorder, a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, in addition to entitlement to service connection for PTSD, the issue was expanded to include entitlement to service connection for other psychiatric disorders, to include schizophrenia, major depressive disorder (MDD), and depression not otherwise specified (NOS).
In an April 2015 VA rating decision, the issue of entitlement to service connection for bilateral pes planus was granted.  A noncompensable evaluation was assigned from July 27, 2007, the date of receipt of the Veteran's reopen claim.  As a result, the issue of entitlement to service connection for a bilateral foot disability (other than bilateral pes planus), to include residuals of foot surgery, was listed on the title page accordingly and the case was returned to the Board for appellate review.

In July 2017, the Board remanded the case for additional development.  The remand required the RO to take appropriate steps to request obtain new VA examinations and a VA medical opinion.  In compliance with the remand directives, VA attempted to schedule new VA examinations and a VA medical opinion was obtained.  VA was unable to contact the Veteran to schedule the VA examinations.   The directives having been substantially complied with, and the matter is again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran did not schedule or report for a VA examination in conjunction with his claim for service connection for migraine headaches, and has not shown good cause for failure to do so.

2.  The Veteran did not schedule or report for a VA examination in conjunction with his claim for service connection for an acquired psychiatric disorder, to include PTSD, and has not shown good cause for failure to do so.

3.  An acquired psychiatric disorder, to include schizophrenia, major depressive disorder, and depression was not manifest in service or for many years thereafter, and has not been shown to be attributable to service.

4.  bilateral foot disability (other than bilateral pes planus) was not manifest in service, and has not been shown to attributable to service.

CONCLUSIONS OF LAW

1.  Service connection for migraine headaches is denied.  38 C.F.R. § 3.655 (b) (2017).

2.  Service connection for PTSD is denied.  38 C.F.R. § 3.655 (b) (2017).

3.  Schizophrenia was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C. §§ 1110, 1101, 1112, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  Major depressive disorder and depression were not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  A bilateral foot disability (other than pes planus) was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
There appears to be a history of difficulty developing the Veteran's claims since they were reopened, despite VA sincere efforts.  On March 06, 2014, VA also sent the Veteran a VCAA/DTA letter requesting assistance in the development of his pending appeal.  The VA Form 21-4142, Authorization and Consent to Release Information, authorized the release of information from any doctors and/or hospitals concerning any treatment the Veteran received.  VA requested that he provide us with the names and addresses of all health care providers who have treated him since service for PTSD or any psychiatric disorder, migraines, or a foot disorder.  The Veteran was also sent a follow up VCAA letter dated January 29, 2016.  VA did not receive a response from the Veteran.  VA did not receive a response to these letters, or subsequent SSOCs mentioning the need for additional development.  

The Board concludes that the Veteran was properly notified of the scheduled additional development.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Administrative records on file indicate that proper notice was provided.  Moreover, he has been informed in the SSOC that he did not reply to these requests, and has not indicated a willingness to do so.  

The VA also made several attempts to schedule VA examinations for the Veteran regarding the claim.  As explained both above and below, he did not make himself available and no good cause is shown.  The VA examinations were necessary so as to assess the level of disability.

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Failure to Report for VA Examinations

In general, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination the claim must be denied or decided based on the record, based on the type of claim.  38 C.F.R. § 3.655 (a).  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  

On July 28, 2017, the Veteran failed to respond to phone and letter attempts to contact him to schedule necessary VA examinations to assess his level of disability.  He later still could not be reached by telephone and a voicemail was left on August 2, 2017.  VA determined that the Veteran could not be reached.  A VA medical opinion was obtained so that his foot disability claim not requiring a new VA examination could still be adjudicated.

The Veteran failed to attend a VA examination, did not attempt to reschedule, and provided no good cause for his failure to do so.  The examination was necessary so as to determine the extent of impairment.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  

The claims at issue regarding the failure to report for an examination are for PTSD and migraine headaches, which were previously denied and subsequently reopened.  VA regulations provide expressly that, when, as here, a Veteran fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit that was previously disallowed, the claim shall be denied.  See 38 C38 C.F.R. § 3.655 (2017).  Therefore, these reopened claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the Veteran's failure to respond and report for the re-scheduled VA examinations is without good cause, his reopened claims for service connection for PTSD and migraine headaches, must be summarily denied.  38 C.F.R. § 3.655.


III.  Finality of Service Connection Claims

At the time of the final rating decision in May 1972, whereby the RO denied the claim of service connection for bilateral pes planus, the following evidence was of record.  The Veteran's April 1972 claim sought service connection for "feet."  The Veteran's service treatment records from his first period of active duty included continuous Physical Profiles for the defect of "extreme flat feet," and a November 1971 treatment note diagnosing third degree pes planus.  According to the May 1972 rating decision, the Veteran's induction examination showed asymptomatic second degree pes planus. 

The RO issued a rating decision in May 1972 denying service connection for bilateral pes planus.  In particular, the RO determined that the bilateral pes planus existed prior to service, and the evidence of record did not show any disease or injury in service which caused an aggravation.  The Veteran was notified of the October 2005 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the May 1972 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the May 1972 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

At the time of the final rating decision in October 2005, whereby the RO denied the claim of service connection for residuals of foot surgery, both feet, the following evidence was of record.  In his March 2005 claim, the Veteran stated that he had foot surgery and permanent screws put in his feet in September 1981 at the University of Chicago Hospital.  In a May 2005 notice letter, the RO requested the Veteran complete and return an Authorization and Consent to Release Information for the University of Chicago Hospital so that treatment records could be requested; no response was received.  VA treatment records from the Jesse Brown VA Medical Center (VAMC) dated September 1999 to March 2005 included a June 2000 x-ray report of the Veteran's right foot which noted two screws projected to the first MTP, and a flattened plantar arch.  A March 2005 x-ray report indicated the Veteran complained of bilateral foot pain and reported previous foot surgery; the x-rays of both feet showed post-operative changes of a bilateral bunionectomy, with no acute findings.

The RO issued a rating decision in October 2005 denying service connection for residuals of foot surgery, both feet.  In particular, the RO determined that the evidence of record did not show that the condition began in or was caused by the Veteran's service.  The Veteran was notified of the October 2005 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the October 2005 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the October 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denials in May 1972 and October 2005 includes the Veteran's May 2009 notice of disagreement, in which he states, "I have been told by my doctor that I had flat feet when I went into the service which was aggravated by constant wearing of and running in boots.  My surgery was to remove callouses and bunions which began while wearing military boots; I didn't have them before I went into the service."  In the August 2014 remand, this statement was found to be new and material evidence because it was not of record at the time of the final rating decisions in May 1972 and October 2005, and it provided details not previously of record of a possible incurrence or aggravation of a bilateral foot disability during service.  

Accordingly, the Board found in its August 2014 remand that new and material evidence had been presented to reopen the Veteran's previously denied claims of service connection for bilateral pes planus, and residuals of foot surgery, both feet, as it raised a reasonable possibility that the Veteran's bilateral foot disability is related to, or was aggravated by, his active duty service.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claims.  The claims were previously reopened, and they are now before the Board for appellate review.
IV.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychoses, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 , 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307 ) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

V.  Acquired Psychiatric Disorders: Schizophrenia, MDD, and Depression NOS (other than PTSD)

The Veteran seeks service connection for an acquired psychiatric disorder, to include schizophrenia, major depressive disorder (MDD), and depression not otherwise specified (NOS).  In light of Clemons, the issue was characterized and broadened as above.  These are separate distinct claims from his prior PTSD claim.  A May 2008 rating decision denied service connection for schizophrenia and depression.

A.  History

The Veteran's service treatment records for his first period of active duty service did not include any impressions of a psychiatric disorder or related treatment, and no complaints of psychiatric symptoms.  The Veteran's May 1970 entrance examination was clinically normal for psychiatric purposes.  A January 1971 emergency room note stated that the Veteran was intoxicated and moderately anxious.  His April 1972 report of medical examination was clinically normal for psychiatric purposes.  The Veteran's June 1973 report of medical examination was clinically normal for psychiatric purposes.  In his June 1973 report of medical history, the Veteran wrote that he was in "excellent" health.  He denied depression or excessive worry, as well as nervous trouble of any sort.  He signed the document.  

The Veteran's service personnel records showed that the Veteran's military occupational specialty was a supply clerk.  He was deployed to both Germany and Korea.  He was in military confinement for a week in November 1974.  The records did not reflect that the Veteran engaged in combat.  

VA treatment records from the Jesse Brown VAMC dated September 1999 to March 2005 included a June 2001 PTSD consultation request as the Veteran reported a history of nightmares and flashbacks of being stationed in the demilitarized zone (DMZ) in Korea, and a September 2003 diagnosis of depression NOS.  A May 2005 letter to the Veteran requested specific details of the stressful event(s) in service that resulted in PTSD, and requested the Veteran complete an enclosed questionnaire.  In August 2005, a follow-up request was sent to the Veteran.  No response was received.

The RO issued a rating decision in October 2005 denying service connection for PTSD.  In particular, the RO determined that a confirmed diagnosis of PTSD and a confirmed in-service stressor were not shown by the evidence of record.

A July 2007 Statement in Support of a Claim for PTSD by the Veteran listed various claimed stressors during his service.  The Veteran reported that his doctor suggested that his mental health problems were aggravated by the things that happened to him while he was in the Army, and that he should also apply for service connected compensation.

An August 2007 letter from Dr. J.N.S. at the Jesse Brown VAMC confirmed his treatment of the Veteran for PTSD and depression not otherwise specified, and lists the Veteran's reported stressors from his service in Korea and Germany.  The Veteran reports seeing another girl cut the throat of another female while on liberty in Korea.  He states that he had to run for his life after witnessing this event.  He reports that while in Germany he saw body parts of soldiers who were slaughtered by the gangs.  His chronic PTSD symptoms include isolation, having an exaggerated startle response, poor concentration, and nightmares with sweats.  His depressive symptoms include having a crummy mood, poor appetite, insomnia, and occasional suicidal and homicidal thoughts.  He continues to have recurrent dreams and intrusive thoughts of his military experience.  The Veteran has severe insomnia, only getting 2 hours of sleep at a time no more than 3 to 4 hours total.  He reports hearing noises at night that wake him instantly.  He is taking sleeping medications to help manage his insomnia as well as an antidepressant.  The Veteran has a history of opiate dependence which he claims initiated in Germany due to trying to cope with the stressors of his military experience including racism.  His personal life is shaky at best.  He is divorced twice after two brief marriages.  He currently lives at his father's home.

VA records from the Jesse Brown VAMC and Hines VAMC show treatment for PTSD and the Veteran's report of various in-service stressors.  VA treatment records also document treatment for substance abuse and addiction.  A May 2011 mental health intake assessment indicates that the Veteran is in receipt of Social Security Disability due to PTSD, bipolar disorder, and schizophrenia.  He presented due to depression and opiate dependence.  A June 2014 VA treatment record in the form of a social work note contains a report of an alleged in service stressor.  The Veteran was in the day room, just cooling off, and a riot started.  He went to jail.  He had a general court martial, but he was found not guilty. He spent four months in jail for trying to stop a riot.  It was race riot.  He had nothing to do with it, and he didn't know what was going on.  An October 2014 treatment plan note indicates that the Veteran reported that he has been diagnosed with PTSD, depression, bipolar, and schizophrenia.  He reported that he has used heroin for 40 years.  He stated that he has had three suicide attempts, the last of which was in March of 2014 when he held a gun to his head.  The Veteran reported that he has had three inpatient psychiatric admissions for emotional issues and suicidal ideations.

On March 06, 2014, VA also sent the Veteran a VCAA/DTA letter requesting assistance in the development of his pending appeal.  The VA Form 21-4142, Authorization and Consent to Release Information, authorized the release of information from any doctors and/or hospitals concerning any treatment the Veteran received.  VA requested that he provide us with the names and addresses of all health care providers who have treated him since service for PTSD or any psychiatric disorder, migraines, or a foot disorder.  The Veteran was also sent a follow up VCAA letter dated January 29, 2016.  VA did not receive a response from the Veteran.  VA did not receive a response to these letters, or subsequent SSOCs mentioning the need for additional development.  

On July 28, 2017, the Veteran failed to respond to phone and letter attempts to contact him to schedule necessary VA examinations to assess his disability.  He later still could not be reached by telephone and a voicemail was left on August 2, 2017.  VA determined that the Veteran could not be reached.  

B.  Analysis

The Veteran is competent to report feelings of depression and suicidal ideation.  He is competent to report what he has been told by various physicians.  He is competent to report that he has been told that he has PTSD, schizophrenia, and bipolar disorder.  The Board finds these reports credible.  He is not shown to have the medical training, however, to be competent to reflect on the etiology of such disorders.  Jandreau, supra. 

The most probative evidence is the STRs and VA treatment records indicating the Veteran's acquired psychiatric disorder to include schizophrenia, major depressive disorder, and depression not otherwise specified are not related to service.  The STRs are all clinically normal for psychiatric purposes.  The Veteran's own reports denied a history of psychiatric disorders.  He indicated that he was in excellent health.  VA attempted to further develop his claim, and the Veteran did not respond.  To the extent the Veteran and Dr. J.N.S. relate the Veteran's contentions to service, these statements are inconsistent with the STRs.  The Board finds the statements of Dr. J.N.S. to be of limited probative value, if any, as the basis of his opinion appear to be founded on an inaccurate or unverified factual premise furnished by the Veteran. See Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). Therefore, they pale into insignificance when compared to the contemporaneous medical evidence of record.  

Here, the Veteran's service treatment records for his first period of active duty service did not include any impressions of an acquired psychiatric disorder or related treatment, and no complaints of psychiatric symptoms.  The VA treatment records show that his acquired psychiatric disorders all first manifest many decades after discharge.  There is no probative evidence to the contrary.  Significantly, a psychosis, to wit schizophrenia, was not manifest within the first post-service year or for many years thereafter.  38 C.F.R. §§ 3.307, 3.309 (2017).  Nor is there evidence of continuity of symptomatology, including in the Veteran's own statements.  Walker, supra.  There is no competent evidence that specifically attributes the Veteran's psychiatric disorders to service, other than references to unconfirmed stressors in relationship to an assessment of PTSD (denied on the basis of a failure to report to a scheduled examination above) and depression.  As noted above, those assessments by Dr. J.N.S. are of limited probative value, if any, as the basis of his opinion appear to be founded on an inaccurate or unverified factual premise furnished by the Veteran. See Reonal.  Although the Veteran believes these disorders are related to his period of service, he is again not shown to have the expertise to make such an assertion.  

In summary, the preponderance of the competent evidence is against the claims of service connection for the Veteran's acquired psychiatric disorder to include schizophrenia, major depressive disorder, and depression not otherwise specified (NOS), and as such service connection is not warranted.

VI.  Bilateral Foot Disability

A.  History

The Veteran's May 1970 entrance examination noted the feet were not clinically normal, with accompanying notes of asymptomatic pes planus, 2nd degree.  The October 9, 1970 podiatry consultation identified persistent right heel pain over a two week period.  On October 13, 1970, the Veteran presented with right ankle pain.  There was swelling at the medial malleolar region without radiographic evidence of fracture.  On October 15, 1970, the diagnosis included healing Achilles tendonitis, with temporary prolife to limit running, crawling, jumping, standing and marching.  On August 20 1971, and November 19 1971, the Veteran was profiled for the use of "wearing low quarters" secondary to pes planus foot construct and complaints of foot pain.   In his April 1972 separation examination, the feet were clinically normal.  There was no complaint, impression, treatment, injury and/or event noted related to bilateral foot conditions, to include other than pes planus.  The Veteran's June 1973 report of medical examination was negative for complaints, injury and/or events related to the feet, to include symptomatic pes planus, heel pain, and/or bunions.  It was clinically normal for the feet.  In his June 1973 report of medical history, the Veteran wrote "excellent" under the statement of his present health section and signed his name.  The October 1977 Authorization for Release of Military & Medical Information indicates that the Veteran's failure to be retained by military service was not related to bilateral foot conditions or disabilities.

VA treatment records show impressions of bunions in the right foot.  A VA treatment record from October 2000 shows, "Bunions, has screws in his Rt foot."  A VA treatment record including imaging from March 2005 showed post operative changes of a bilateral bunionectomy.  No acute findings were identified.

A December 2011 VA foot examination found impressions of bilateral pes planus.  The Veteran reported that prior to coming into the service, he knew that he had flat feet.   He reported that his mother also had flatfeet.  He had no surgery or treatment for his flat feet.  He could not afford arch supports or corrective shoes.  The VA examiner also noted that the Veteran had well-healed surgical incision which coincides with the historical description of bunion surgery over the medial aspect of the 1st metatarsophalangeal joint.  The physician noted that as of the examination, there had been correction of the bunion deformity.  The VA examiner opined that it is less likely than not that his preexisting bilateral congenital pes planus was permanently aggravated by service beyond its natural progression.  He explained that there is no documentation of any serious injury to the feet in service.

A March 2015 VA medical opinion found that it is at least as likely as not that the Veteran's claimed foot condition, to include pes planus, was aggravated while in service because of the biomechanical abnormality inherit in the gait cycle, numerous active duty complaints of foot pain, bilateral and the limited access to accommodative shoe gear and boots available in the 1970s.  The VA examiner based this on a comprehensive medical review of the clinical files, VA treatment records, lay statements, and current medical literature as the foundation for this medical opinion.

A March 2016 VA medical opinion was obtained.  It found that the Veteran's pes planus is a congenital defect.  The Veteran volunteered information that he had flat feet before entry into military service.  His mother also had flat feet before entry into service.  The VA examiner explained that a congenital defect is a structural abnormality that a child is born with at birth-examples include congenital valvular heart disease, cleft palate, or absent limb.  The VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The VA examiner based this upon the rationale that at separation the Veteran volunteered that his medical condition remained unchanged which included no issues with is feet.  The VA examiner also stated that the condition claimed is less likely than not proximately due to or the result of the Veteran's service connected condition.  The VA examiner explained that at separation, the Veteran declared medical condition remained unchanged from entry condition.  The VA examiner noted that surgery for bunionectomy and angulation osteotomy was done in 1981, some six years after service, during which time wear and tear caused the bunions and calluses.

A September 2017 VA medical opinion was obtained.  The VA examiner opined that it is less likely than not that the Veteran's military service attire caused or aggravated his claimed foot condition, to include pes planus and/or downstream acquired bunions and callouses.  The physician further noted that the presumptive period medical records were negative for complaints, diagnosis, treatment, injury and/or events related to bilateral bunions and/or callous.  The physician concluded that it is less likely than not that the bunions and callouses related to and/or were aggravated by military service and/or active duty or presumptive period pes planus construct.  The physician highlighted that the evidence suggests that bunions and callouses first manifest many years after discharge, and given their nature and upon review of medical literature, were not aggravated by service.  By aggravation, the physician meant a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

The September 2017 VA examiner also concluded that it is less likely than not that the current diagnoses of bunions and callouses manifested in service or is otherwise causally or etiologically related to an injury or event during his periods of honorable service, to include treatment for right heel pain, temporary profiles due to the feet, and diagnosis of Achilles tendonitis or active duty pes planus.  Second, the physician noted that in March 2005, the Veteran underwent "elective" bilateral bunionecomy procedures with internal fixation.  She therefore opined that it is less likely than not that the current diagnoses of bunions and callouses manifested in service or is otherwise causally or etiologically related to an injury or event during his periods of honorable service, to include treatment for right heel pain, temporary profiles due to the feet, and diagnosis of Achilles tendonitis or active duty pes planus therefore.  She stated that no comment was warranted on the residuals of the Veteran's elective foot surgeries.

B.  Analysis

The Veteran is competent to report pain in his feet.  He is competent to report what he has been told by various physicians.  He is competent to report that he has been told that he has pes planus.  He is competent to report that he had pes planus in service, and that he had surgery to remove bunions on his feet many years after discharge.  The Board finds these reports credible.

The STRs are consistent with the March 2016 and September 2017 VA medical opinion, indicating that the Veteran's bilateral foot disability (other than bilateral pes planus) is less likely than not related to service.  The STRs indicated the Veteran had a foot disability upon entry related to pes planus.  The Veteran is already service connected for pes planus.  STRs did not indicate the presence of any bunions or other foot disability.  The September 2017 VA medical opinion indicates that it is less likely than not that the bunions and callouses related to and/or were aggravated by military service and/or active duty or presumptive period pes planus construct.  The physician also concluded that it is less likely than not that the current diagnoses of bunions and callouses manifested in service or is otherwise causally or etiologically related to an injury or event during his periods of honorable service, to include treatment for right heel pain, temporary profiles due to the feet, and diagnosis of Achilles tendonitis or active duty pes planus.  This is consistent with the findings of the March 2016 VA medical opinion.  In particular, the physician found that surgery for bunionectomy and angulation osteotomy was done in 1981, some six years after service during which time wear and tear caused the bunions and calluses.  VA treatment records are consistent with treatment for a bilateral foot disability many years after discharge.  The Board finds the September 2017 VA medical opinion to be highly probative.  

Here, the most probative evidence is the STRs and September 2017 VA medical opinion indicating it is less likely than not that the Veteran's bilateral foot disability (other than bilateral pes planus) is related to service.  The September 2017 VA medical opinion also found that it is less likely than not that the bunions and callouses related to and/or were aggravated by military service and/or active duty or presumptive period pes planus construct.  In rendering their medical opinions, the VA physicians performed a comprehensive review of the claims file, including medical evidence from the clinical file, lay statements, VA treatment records, and current medical literature.  They provided detailed reasons and bases in support of their conclusions indicating that it is less likely than not that the Veteran's bilateral foot disability was incurred in or aggravated by service.  The September 2017 VA medical opinion also highlighted that "No comment is warranted on the residuals of the Veteran's elective foot surgeries."  There is no probative evidence to the contrary.  To the extent the Veteran's lay contentions indicate the presence of a foot disability other than pes planus in service, they pale into insignificance when compared to the objective evidence of record.  Consequently, service connection for a bilateral foot disability other than pes planus is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt rule is not for application, and the claims must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is denied.
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, major depressive disorder, and depression not otherwise specified (NOS) is denied.

Entitlement to service connection for a bilateral foot disability (other than bilateral pes planus) is denied.




____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


